             Case 1:19-cv-01496-JEO Document 11 Filed 10/04/19 Page 1 of 3                FILED
                                                                                 2019 Oct-04 PM 12:29
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

JAMES G. DAVIS,

                 Plaintiff,

v.                                                 Case No. 1:19-cv-01496-JEO

OCWEN LOAN SERVICING, LLC,
THE BANK OF NEW YORK
MELLON FKA THE BANK OF NEW
YORK, AS SUCCESSOR TRUSTEE
FOR JP MORGAN CHASE BANK,
N.A., AS TRUSTEE FOR NOVASTAR
MORTGAGE FUNDING TRUST,
SERIES 2005-3, TRANS UNION, LLC,
EQUIFAX INFORMATION
SERVICES LLC and EXPERIAN
INFORMATION SOLUTIONS, INC,

                 Defendants.

     DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
  UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                 PLAINTIFF’S COMPLAINT

        Defendant Equifax Information Services LLC (“Equifax”), pursuant to Fed.

R. Civ. P. 6(b)(1), files its Unopposed Motion for Extension of Time to Respond to

Plaintiff’s Complaint (“Complaint”) and states as follows:

        1.       Equifax was served with Plaintiff’s Complaint on September 16,

2019, and its response to the Complaint is due on October 7, 2019.

        2.       On October 2, 2019, Ashley Chalmers, in-house litigation counsel for



{MB359365.1}
             Case 1:19-cv-01496-JEO Document 11 Filed 10/04/19 Page 2 of 3




Equifax, conferred with Plaintiff’s counsel, who consented to an extension of time

for Equifax to answer or otherwise respond to the Complaint up to and including

November 4, 2019.

        3.       Equifax continues to review the allegations of the Complaint and

requests additional time to respond to the same in a meaningful fashion.

        4.       Equifax’s time to plead in response to the Complaint has not yet

expired.

        5.       This request for an extension of time is made with the consent of

Plaintiff, is not made for any improper purpose, and will not prejudice the orderly

administration of this matter.

        6.       No party would be prejudiced by the extension.

        7.       No other extensions have been requested as to this specific deadline

and Equifax does not anticipate this extension will affect scheduling of this case.

        WHEREFORE, Defendant Equifax hereby requests that the Court enter an

Order (1) granting the Unopposed Motion for an Extension of Time; and (2)

providing Equifax with an extension until November 4, 2019, to file its responsive

pleading to the Complaint.




{MB359365.1}                               -2-
           Case 1:19-cv-01496-JEO Document 11 Filed 10/04/19 Page 3 of 3




        Respectfully submitted this 4th day of October, 2019.

                                       /s/ Kirkland E. Reid
                                       Kirkland E. Reid (REIDK9451)
                                       Attorney for Defendant Equifax Information
                                       Services LLC

OF COUNSEL:

Jones Walker LLP
11 N. Water Street, Suite 1200
Mobile, AL 36602
Tel. (251) 439-7513
Fax (251) 439-7358
Email: kreid@joneswalker.com

                          CERTIFICATE OF SERVICE

       This is to certify that on October 4, 2019, I electronically filed a true and
correct copy of the foregoing using the CM/ECF system, which will send
notification of filing to all counsel of record.


                                       /s/ Kirkland E. Reid
                                       Kirkland E. Reid




{MB359365.1}                             -3-
